United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                                                             June 14, 2007
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                Charles R. Fulbruge III
                                                                Clerk


                           No. 06-40577
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                      PEDRO GRANDE-DORANTES,

                                                Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                       (1:05-CR-1046-ALL)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Pedro Grande-Dorantes appeals, on two bases, his sentence

following a guilty-plea conviction for illegal reentry following

deportation.

     First, he contends the district court erred by enhancing his

sentence pursuant to advisory Guidelines § 2L1.2(b)(1)(B), based on

the court’s finding he was previously deported after a conviction

for a felony drug-trafficking offense.      Grande-Dorantes contends


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
his prior Texas conviction for possession with intent to deliver

cocaine is not a drug-trafficking offense under § 2L1.2(b)(1)(B)

because Texas     Health       and    Safety   Code        §    481.112(a)    defines   a

“delivery” to include an “offer to sell,” which is not punishable

under the Controlled Substances Act.

       Because Grande-Dorantes challenged this sentencing enhancement

in the district court, we review the district court’s application

of the advisory Guidelines de novo; its factual findings for clear

error.    United States v. Villegas, 404 F.3d 355, 359 (5th Cir.

2005); United States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th

Cir.), cert. denied, 126 S. Ct. 268 (2005).

       At sentencing, the Government submitted state-court records

establishing that Grande-Dorantes stipulated to possessing cocaine

with    the   intent     to    distribute      it.         Because     Grande-Dorantes

stipulated to conduct which constitutes a drug-trafficking offense

under § 2L1.2, the district court did not err in enhancing his

sentence.     Shepard v. United States, 544 U.S. 13, 16 (2005); United

States v. Garza-Lopez, 410 F.3d 268, 274 (5th Cir.), cert. denied,

126 S. Ct. 298 (2005).

       Grande-Dorantes also asserts that the felony and aggravated

felony provisions of 8 U.S.C. § 1326(b) are unconstitutional in the

light    of   Apprendi    v.    New    Jersey,       530       U.S.   466   (2000),   and

subsequent Supreme Court decisions.              This constitutional challenge

is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,


                                          2
235 (1998).   Grande-Dorantes properly concedes this; he raises the

issue here to preserve it for further review.

                                                       AFFIRMED




                                 3